Citation Nr: 0629476	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-34 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1943 to November 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran was 
scheduled for a hearing before the Board in August 2006; 
however, he canceled his scheduled hearing and has not 
requested that it be rescheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify the veteran if further action 
on his part is required.


REMAND

The veteran contends that he currently has hearing loss 
disability and tinnitus related to noise exposure during his 
military service.  The veteran's service records indicate 
that he served in combat during World War II; therefore, he 
was presumably exposed to combat noise trauma during his 
military service (and also is entitled to the relaxed 
evidentiary standards afforded under 38 U.S.C.A. § 1154).  

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the regulations implementing 
it apply in the instant case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  In addition, the VCAA and the 
regulations implementing it provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

In addition, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  

With regard to the issues on appeal, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA and the implementing regulations.  In this regard, a 
March 2003 letter from the RO is inadequate for the purpose 
of providing VCAA notice.  Specifically, the veteran does not 
necessarily need to show that hearing loss disability existed 
from service until the present time, as he was advised by the 
March 2003 letter.  Rather, what is needed is competent 
(medical) evidence of a nexus between a current hearing loss 
disability and the veteran's military service.  Furthermore, 
the March 2003 letter did not specifically address the claim 
of service connection for tinnitus.  While the criteria 
necessary to substantiate a claim of service connection for 
tinnitus are virtually identical to those needed to 
substantiate a claim of service connection for bilateral 
hearing loss (competent medical evidence of a nexus between a 
current disability and the veteran's military service), the 
veteran still must be so notified.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims. 

With regard to the claim seeking service connection for 
tinnitus, the Board notes that a VA examination is necessary 
when there is (a) competent evidence of current disability or 
persistent or recurrent symptoms of disability; (b) lay or 
medical evidence indicating that the disability or symptoms 
may be related to service; and (c) the record does not 
contain sufficient medical evidence to decide the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  In this case, the veteran 
is a combat veteran with a current diagnosis of tinnitus.  
The Board finds that a VA medical examination to obtain a 
medical opinion as to the etiology of any current tinnitus is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claims for 
service connection for bilateral hearing 
loss disability and tinnitus, the RO 
should send the veteran a letter 
providing the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notification that 
he should submit any pertinent evidence 
in his possession.  Specifically, the 
letter should advise the veteran that the 
evidence needed to substantiate a claim 
of service connection would include 
medical evidence of a nexus between a 
current disability and the veteran's 
military service.

The RO should also provide the veteran 
notice regarding the effective dates of 
awards and the degree of disability in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence the veteran identifies pursuant 
to the notice above.  

3.  The veteran should be afforded an 
examination by an otolaryngologist to 
determine the etiology of his tinnitus, 
if any. The veteran's claims folders must 
be reviewed by the examiner in 
conjunction with the examination.  A 
complete history of the claimed tinnitus 
should be obtained from the veteran.  
Based on examination of the veteran and 
review of the claims folders, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
veteran's tinnitus is etiologically 
related to his military service (and 
specifically to his exposure to combat 
noise trauma).  The examiner should 
explain the rationale for all opinions 
given.

4.  The RO should also undertake any 
further development found warranted (to 
include an etiology opinion for the 
bilateral hearing loss if suggested 
necessary by any additional medical 
evidence received).

5.  Thereafter, the RO should 
readjudicate the matters on appeal.  If 
either claim remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
veteran and his representative the 
opportunity to respond.  Then the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


